Rosen berry, J.
It was admitted upon the trial that the building in question was a public building within the statutory definition. Sec. 101.01 (12). Sec. 101.06, Stats., requires every owner of a public building to so construct, repair, or maintain the same as to render it safe. We do not perceive how this statute can be invoked to require the owner of a public building to/maintain the roof of a building not designed for use by occupants or frequenters of the building in such condition as to be safe for workmen to jump on it or step down on it from a height of two and a half feet.
The plaintiff did not go to the place in question at the request or with the knowledge of the owner of the building. He was invited to go there by one of the occupants of the *610second floor, for whom services were to be rendered. There is nothing to indicate that the top of the canopy is a passageway for pedestrians. In fact every circumstance, including the presence of planks probably left there by prior workmen, indicated just the opposite. There was no invitation, express or implied, on the part of the owners to any one to use this place for any purpose, and one proposing to use it was required at his peril to ascertain its nature, and its ability to withstand the use to which it was to be put. There seems to be a growing notion that there can be no injury without some one being required to respond in damages. The standards of ordinary care have been advanced in recent years beyond anything thought of or dreamed of thirty years ago. Without saying or intimating that they have been advanced too far, it is not too much to say that there must first be found some duty resting upon the person against whom liability is claimed, which he has failed to perform, before there can be a recovery for damages for violation of that duty.
The trial court was right in holding the plaintiff guilty of contributory negligence. It is equally apparent that there is nothing in the evidence which indicates that the defendant was guilty of negligence.
By the Court. — Judgment affirmed.